t c no united_states tax_court the charles schwab corporation and includable subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p an accrual basis taxpayer provides discount securities brokerage services for which it earns a commission fee as a discount broker p does not engage in activities such as research and portfolio management that are normally conducted by a full- service broker p executes a customer’s order to buy or sell securities on the trade_date but the securities are not actually transferred and payment is not due until the settlement_date which was generally days after the trade_date between those dates p performs certain functions to record confirm and book the customer’s trade p commenced business in the state of california on date p deducted its california franchise_taxes based on income for its first year ended date on its federal_income_tax return for the taxable_year ended date p then changed to a calendar_year for federal_income_tax purposes and is attempting to deduct its california franchise_taxes based on income for its second year on its federal_income_tax return for the taxable_year ended date held under the all_events_test p must accrue commission income for the purchase or sale of securities on the trade_date as opposed to the settlement_date held further under california law p's liability for franchise_taxes based on its income during its second year ended date was fixed on that date sec_461 i r c which would act to disallow the accrual of state taxes to the extent that the time for accruing taxes is earlier than it would be but for any_action of any_taxing_jurisdiction taken after date does not apply because under california law as it existed prior to date all events fixing p's liability for franchise tax based on income earned during its second year would have accrued on dec of its second year philip c cook terence j greene timothy j peaden karen s sukin ben e muraskin michelle m henkel glenn a smith michael r faber teresa a maloney for petitioner usha ravi steven a wilson and emily kingston for respondent ruwe judge respondent determined deficiencies in petitioner’s federal income taxes for the taxable years ending date and date in the amounts of dollar_figure and dollar_figure respectively after concessions the issues remaining for decision are whether petitioner must accrue brokerage commission income on the date a trade is executed or on the settlement_date and whether petitioner is entitled to a deduction for its california franchise tax_liability in the amount of dollar_figure on its federal_income_tax return for the 9-month period ending date unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and supplemental stipulation of facts are incorporated herein by this reference at the time its petition was filed petitioner’s principal_place_of_business was located in san francisco california petitioner is a consolidated_group consisting of the charles schwab corp its first-tier subsidiary schwab holdings inc and its second-tier operating subsidiary charles schwab co inc petitioner provides discount securities brokerage and related financial services primarily to individuals throughout the united_states during the years in issue petitioner was a member of all major u s securities exchanges and had software links with all registered u s securities exchanges major dealers the national securities clearing corp and the depository trust co during the relevant years petitioner filed consolidated federal_income_tax returns and computed its taxable_income under the accrual_method of accounting charles schwab co inc the operating subsidiary was incorporated in as the first commander corp under the laws of the state of california first commander corp changed its name to charles schwab co inc schwab co in after charles r schwab became its owner and chief_executive_officer schwab co initially conducted a retail securities brokerage business from a single office in california and published an investment advisory newsletter in schwab co took advantage of a trial period during which the securities exchange commission sec permitted discounts on securities commissions on date the sec abolished fixed commission rates and schwab co engaged exclusively in discount securities brokerage transactions by focusing its marketing efforts on investors who wished to conduct their own research make their own investment decisions and avoid paying brokerage commissions for research advice and portfolio management in date schwab co ’s parent company schwab holdings inc which at that time was called the charles schwab corp agreed to merge into bankamerica brokerage co bbc a wholly owned subsidiary of bankamerica corp bankamerica as a result of the merger schwab co became a wholly owned subsidiary of bbc in date bbc changed its name to the charles schwab corp on date charles r schwab through cl acquisition corp currently known as the charles schwab corp purchased from bankamerica the stock of the charles schwab corp formerly bbc and currently known as schwab holdings inc and its wholly owned subsidiary schwab co in a management-led leveraged_buyout commission income issue one of petitioner's primary sources of revenue is commission income which is earned by effecting sales and purchases of stocks and other_securities for its customers in a rapid efficient and cost effective manner the primary service performed by petitioner in effecting sales and purchases of stocks and securities on behalf of customers is the execution of trade orders petitioner does not engage in many of the other activities in which full-commission full-service brokerage firms engage such as underwriting market-making arbitrage research and portfolio management petitioner also does not solicit transactions in any particular security and does not offer investment advice to its customers about the nature potential value or suitability of any particular security nor does petitioner exercise any discretionary authority over customer accounts or with certain limited exceptions engage in principal transactions in any security petitioner's strategy is to serve self-directed customers focusing on those who do not need or want to pay through commissions for research investment advice or portfolio management as a result a customer could save up to percent compared to rates charged by full-commission brokers by concentrating on unsolicited transactions on an agency basis petitioner substantially avoids the risk of losses and liabilities faced by full-commission firms that engage in investment banking underwriting market-making arbitrage and other advisory and principal activities moreover petitioner's customers are not assigned to a particular representative but instead may trade with any available representative as a result the departure of a registered_representative from petitioner does not typically result in a loss of customers the trade_date is the day a trade occurs on this day a customer’s order is executed by locating a seller or purchaser for securities on terms acceptable to the customer the date on which petitioner settles the accounts of a customer whose order to buy or sell securities has been executed is termed the settlement_date settlement is the process of transferring payment from buyer to seller and certificates from seller to buyer when customers buy securities petitioner must receive the full confirmed amount due no later than the settlement_date when customers sell securities petitioner must receive the stock certificates properly endorsed by the settlement_date in there was no federal rule that mandated a specific settlement cycle for securities transactions instead the settlement cycle in the united_states varied among markets and was largely a function of market custom exchange rules and industry practice the rules of the new york stock exchange however required transactions to be settled no later than the fifth business_day after the trade_date after a customer’s order is received petitioner transmits the order to the exchange floor for execution via the exchange’s system or through floor brokers a report of execution which lists the transactions in terms of shares purchased or sold but not by customer name or account number is returned to the firm as a trade record after the trade is executed and while the customer is still on the telephone petitioner can verbally confirm the execution for market order sec_2 placed via telephone while the markets are open the price paid or received by the customer for the purchase or sale of securities is determined according to the market price in effect on the trade_date petitioner must perform a series of functions after the order is placed and the trade executed these functions which 1see infra note 2a market order is an order from a customer to buy or sell securities as soon as practicable at the then-current market price this is in contrast to a limit order which is an order to buy or sell securities when the market reaches a price level specified by the customer are performed up until settlement consist of i recording ii figuration iii confirmation iv comparison and v booking in the recording function each transaction is coded and each trade is assigned a number that identifies the issuer and the issue the place of execution ie a stock exchange is also coded along with any other details needed to process the trade properly in the figuration function petitioner computes the contract money commission to be earned taxes fees and all other related money amounts associated with the trade during nightly batch processing on the day the trade is executed the net is the amount that the customer must pay in the case of a purchase or is entitled to receive in the case of a sale the results of the figuration function are available in written format on the morning following the trade_date in addition petitioner can apprise a customer of the commission cost of any trade at the time of the execution of the trade by accessing a computer screen designed to compute commissions on customer trades the confirmation function involves mailing a written notification to the customer usually on the first business_day after the trade is executed the confirmation serves as an invoice and written notification of the trade the confirmation contains the following information a description of the trade including the name of the security quantity execution price settlement money commission and other fees trade_date settlement_date place of execution capacity in which the firm acted customer’s name and address customer’s account number type of customer account and the amount due petitioner also encloses a remittance stub and a return envelope with the confirmation the comparison function which is required by the national association of securities dealers inc and which generally begins on the first day following the trade_date is the process by which customers’ trades are balanced or reconciled against the opposing brokerage firm’s transactions this is done through the clearing facilities of the exchanges where petitioner holds memberships in addition to the broker-to-broker comparison petitioner also compares the report of execution to its trade record which represents the customer’s order petitioner and the clearing facility attempt to resolve uncompared trades ie those trades whose terms do not match or compare in some respect between petitioner and the opposing firm by the next business_day following the execution of a customer order however the resolution of open items continues until all trades are balanced which may not occur until the settlement_date to ensure that petitioner is not undergoing any undue risk if petitioner has an uncompared trade that was unreconciled it will be required to enter the marketplace and buy or sell to cover the trade in the booking function the customer’s transaction is entered on petitioner’s records including the recording of fees and commissions due to petitioner unlike many other discount brokers who depend on third- party vendors petitioner performs all execution clearing and account maintenance functions for its customers this enables petitioner to gain greater control_over the quality of customer service and to retain free credit balances and securities for use in margin lending on the settlement_date petitioner physically effects the delivery of the securities and receipt of the sale price in the case of a sale or receipt of the securities and delivery of the purchase_price in the case of a purchase when a customer of petitioner sells securities that are not held by petitioner in street_name the certificates must be properly endorsed and received by petitioner by settlement_date if a customer of petitioner already has sufficient funds in his or her account petitioner automatically uses these funds on the settlement_date to pay for securities purchased even though the confirmation indicated an amount due if petitioner does not receive payment for securities purchased by the customer by the settlement_date 3securities are said to be carried in street_name when they are held in the name of the broker instead of the customer's name holding securities in street_name allows for ease of transfer by the broker and convenience to the customer because it avoids the necessity of obtaining the customer's endorsement to transfer the security petitioner reserves the right to cover the position and the customer is responsible for any loss resulting from the execution of the trade order a security is not debited or credited to the customer’s account until the actual settlement_date the settlement_date is also important for purposes of determining who is entitled to receive dividends_paid on stock and interest that has accrued on bonds dividends are paid to the holders of record ie those persons in whose name the stock is registered if a transaction occurs but does not settle prior to the dividend record_date or if the security is not re-registered in the new name by the record_date the buyer is not entitled to the dividend bonds trade at market price plus accrued interest interest continues to accrue to the bond’s seller up to but not including the settlement_date as a general_rule petitioner does not permit cash and next- day orders in the event of customer hardship such as a medical emergency or an escrow closing however proceeds from a sale can be paid to a customer prior to settlement in such instances the customer is charged a special prepayment fee of the greater of dollar_figure or percent of principal in addition to the standard commission for the trade there was generally a 5-day delay between the trade and settlement dates the 5-day delay between the trade and settlement dates allows sufficient time to reflect the trade in petitioner’s books_and_records and to deliver the securities the securities clearance and settlement system is exposed to several sources of risk including market risk participant or credit risk and external risk such as a domestic or international event a reduction of the time between trade execution and settlement can make the settlement cycle safer but such reduction is not without obstacles which would require changing established settlement practices and educating retail and institutional investors mistakes can occur in placing the customer order such as trading the wrong security or quantity of securities selling the security when instructed to buy and vice versa or performing figuration incorrectly petitioner determines if the error is a representative error or a customer error by reviewing a tape recording of the telephone order if available 4the sec adopted a new rule under the securities exchange act of ch 48_stat_881 which establishes a business-day settlement period for broker-dealer trades effective date c f_r sec 15c6-1 the new rule is designed to i reduce settlement risk the risk to clearing corporations their members and public investors inherent in settling securities transactions by reducing the number of unsettled trades in the clearance and settlement system at any given time ii reduce the liquidity risk among the derivative and cash markets and reduce financing costs by allowing investors that participate in both markets to obtain the proceeds of securities transactions sooner and iii facilitate risk reduction by achieving closer conformity between the corporate securities markets and government securities and derivative securities markets that currently settle in fewer than days fed reg date no customer of petitioner can cancel an order that is executed in accordance with the customer’s instructions if petitioner made an error the customer is made whole by canceling the transaction and rebilling it when transactions are canceled and rebilled new trade confirmations are generated and sent to the customer showing both the canceled trade information and the corrected trade information when petitioner cancels and rebills a customer for a trade that it incorrectly executed the customer is liable only for the amount determined according to circumstances existing on the original trade_date individual trades may be canceled if an entire transaction is canceled for example a customer’s trade would be canceled if an initial_public_offering were canceled after trading was initiated in these instances the trades never settle and petitioner collects no commission for the taxable_year ended date petitioner accrued commission income on the purchase or sale of securities on the settlement_date for tax and book purposes petitioner’s trades that were executed in but settled in resulted in dollar_figure net commission income franchise tax issue petitioner qualified to do business in california on date petitioner commenced business in california on date petitioner elected a calendar taxable_year for california income and franchise tax purposes petitioner’s first federal taxable_year ended on date but petitioner changed its federal taxable_year to a calendar_year for its second and subsequent years petitioner reported california franchise tax in the amount of dollar_figure on its first california franchise or income_tax return form for the income year ending date and paid such amount with its return petitioner deducted this amount on its federal return filed for the taxable_year ended date for the income year ending date petitioner reported california franchise tax in the amount of dollar_figure on its second california franchise or income_tax return form and paid such amount with its return on its federal return filed for the taxable_year ended date petitioner did not deduct the franchise tax that it paid for california income year petitioner now claims that this was an error and that it should be entitled to deduct the franchise tax for its taxable_year ended date opinion commission income issue the first issue we must decide is whether petitioner an accrual basis taxpayer must accrue brokerage commission income on the trade_date or on the settlement_date neither party cites nor did we find any cases directly on point the question of when an accrual basis securities broker must accrue commissions earned on securities transactions appears to be one of first impression petitioner kept its books_and_records and filed its income_tax returns using the accrual_method of accounting under the accrual_method income is to be included for the taxable_year when all the events have occurred that fix the right to receive such income and the amount can be determined with reasonable accuracy sec_1_446-1 sec_1_451-1 income_tax regs the parties do not dispute that the second prong of the test--that the amount of the commissions can be determined with reasonable accuracy--is met as of the trade_date our discussion is thus limited to whether petitioner had a fixed_right to receive the commission income as of that date under the all_events_test it is the fixed_right to receive the income that is controlling and not whether there has been actual receipt thereof 292_us_182 the taxpayer’s right to receive income is fixed upon the earliest of the taxpayer’s receipt 5we note that in revrul_74_372 1974_2_cb_147 the irs ruled that a stock brokerage business using the accrual_method of accounting must accrue commission income on the trade_date rather than on the settlement_date respondent's position herein is consistent with this ruling of payment the contractual due_date or the taxpayer’s performance see 372_us_128 43_tc_448 an accrual basis taxpayer must report income in the year the right to such income accrues despite the necessity for mathematical computations or ministerial acts 286_us_290 227_f2d_724 9th cir affg 20_tc_894 91_tc_1085 affd 965_f2d_818 10th cir moreover the fact that a taxpayer cannot presently compel payment of the money is not controlling 360_us_446 petitioner argues that its commission is earned when delivery of the securities and payment of the purchase_price occur which is not until the settlement_date according to petitioner the acts that it performs between the trade_date and the settlement_date are not merely ministerial rather they are integral parts of the service for which it is paid a commission and they represent a substantial percentage of the total discount brokerage services provided respondent on the other hand argues that execution of an order on behalf of a customer is the essential service that petitioner performs and is the time at which petitioner’s right to receive and the customer’s obligation to pay the commission arises according to respondent all the actions that remain to be performed by petitioner after the trade_date are of a ministerial nature to effectuate the mechanics of the transfer and are merely in confirmation of the trade executed we agree with respondent petitioner is a member of all major u s securities exchanges the essential service that petitioner provides to its customers is the execution of trades through its access to the securities exchanges it is through this access that the customer acquires the ability to make a trade indeed petitioner’s statement of terms and conditions which states the agreement between petitioner and the customer provides that petitioner executes orders for securities only and does not give investment advice there is no mention of posttrade services such as recording confirmation or booking moreover the price of the securities that a customer purchases or sells and the amount of commission due to petitioner are determined as of the trade_date if petitioner does not receive payment on a purchase or sale order executed for the customer it liquidates the customer’s account to collect the amount including the commission determined on the trade_date upon execution of a customer order a written confirmation is generated automatically and is sent to the customer on the next business_day following the trade_date the written confirmation serves as an invoice and as written notification to the customer of the trade the confirmation statement itemizes the total cost of the trade including the amount of the commission and lists the total amount due petitioner encloses a remittance stub and a return envelope with the confirmation the customer does not have the right to cancel an order that petitioner executes in accordance with the instructions of the customer in applying the all_events_test this and other courts have distinguished between conditions precedent which must occur before the right to income arises and conditions subsequent the occurrence of which will terminate an existing right to income but the presence of which does not preclude accrual of income 198_f2d_214 2d cir affg in part and revg in part 16_tc_882 60_tc_13 affd 528_f2d_735 9th cir buckeye intl inc v commissioner tcmemo_1984_668 see also 965_f2d_818 10th cir affg 91_tc_1085 we think the above factors indicate that petitioner’s execution of a trade for a customer is a condition_precedent that 6although 198_f2d_214 2d cir affg in part and revg in part 16_tc_882 60_tc_13 affd 528_f2d_735 9th cir and buckeye intl inc v commissioner tcmemo_1984_668 involved the accrual of deductions rather than the proper reporting of income this court has recognized that similar considerations apply with respect to both issues see 41_tc_75 buckeye intl inc v commissioner supra fixes petitioner’s right to receive the commission income the functions that remain to be performed by petitioner after the trade_date are of a ministerial nature to effectuate the mechanics of the transfer and confirm the trade executed although failure to perform these functions may ultimately divest petitioner of its right to the commission income we think that these functions are conditions subsequent and therefore do not preclude accrual of commission income on the trade_date nor does the possibility that an executed trade may not settle due to cancellation of an entire public offering make petitioner’s right to the commission income too indefinite or contingent for accrual see 291_us_193 holding that overriding commissions received by a general agent for policies written must be accrued even though there was a contingent_liability to return a portion of the commission in the event the policy was canceled 1_tc_463 holding that a book broker that represented publishers in sales of school books to the state of georgia must accrue commission income despite the fact that the state was obligated to pay for the books only out of a particular fund and during the years in issue the fund was insufficient to pay for the books in full the possibility that a trade might not finally be settled is if anything a condition_subsequent to the execution of the trade which was the event that fixed petitioner's right to the commission see central cuba sugar co v commissioner supra pincite holding that sales commission expenses were deductible in the year the taxpayer entered the contract for sale even though they were not payable until delivery and even though the commission expenses were subject_to adjustment in accordance with final weighing before shipment and forfeiture if the contract were not carried out petitioner argues that unlike full-commission securities brokers who engage in a full range of activities such as research and portfolio management the functions performed by petitioner between the trade and settlement dates represent a substantial percentage of the services provided by petitioner to its brokerage customers according to petitioner the commission income received by petitioner does not represent payment for investment advice or other pretrade services but rather is a fee for the specific services of executing the transaction and handling the mechanics of the transfer of title and delivery on the settlement_date therefore petitioner argues even if the posttrade activities conducted by a full-commission broker are considered ministerial they cannot be considered ministerial when performed by a discount broker such as petitioner while we appreciate the differences in the services provided by full-commission and discount brokers we cannot agree that ministerial acts that constitute conditions subsequent to a customer’s obligation to pay commissions are converted to conditions precedent merely because they may comprise a significant percentage of the overall activities conducted by the broker petitioner argues that this case is governed by 90_tc_26 in hallmark a manufacturer and seller of greeting cards shipped its valentine merchandise to customers in the year prior to that in which the holiday occurred the terms of the sale specified that title and risk of loss did not pass to the customer until january of the year following the shipment this court held that the taxpayer’s right to income from the sale became fixed only upon passage of title and risk of loss to the purchasers notwithstanding that delivery of the goods had occurred earlier id pincite petitioner argues that because title to the securities does not pass and petitioner is not relieved of its risk of loss until the settlement_date its right to the commission income is not fixed until the settlement_date hallmark v commissioner supra is distinguishable from the instant case in hallmark the taxpayer was a manufacturer and seller of goods thus passage of title and risk of loss constituted the essence of the transaction without such passage no sale occurred conversely the present case involves a service provider that executes securities trades as an agent of its customers we think that the focus in this case must be on the contractual relationship between petitioner and its customer not on the relationship between the customer and the purchaser or seller of the securities the agreement between petitioner and its customers was that any trade executed by petitioner in accordance with the customer's instructions could not be canceled in contrast the customer in hallmark had the right to return the merchandise without penalty until title passed id pincite the essence of the transaction between petitioner and its customer is the execution of a trade on behalf of the customer accordingly we uphold respondent’s determination that petitioner must accrue commission income for the purchase or sale of securities on the trade_date as opposed to the settlement_date california franchise tax issue the next issue we must decide is whether petitioner is entitled to a deduction for its california franchise tax_liability in the amount of dollar_figure on its federal_income_tax return for the taxable_year ended date respondent does not dispute that petitioner properly deducted dollar_figure on its federal return for the taxable_year ended march 7we note however that the legislative_history of the tax_reform_act_of_1986 indicates that for federal_income_tax purposes both cash and accrual_method taxpayers must recognize gain_or_loss on the sale of securities traded_on_an_established_market on the date the trade is executed s rept 1986_3_cb_131 such treatment while not controlling as to brokerage commissions is consistent with our holding herein for the franchise tax it paid for the california income year regardless of whether the franchise tax properly accrued on date as petitioner contends or on date as respondent contends both parties agree that the deduction was proper in petitioner’s first federal taxable_year instead the parties’ dispute centers on the deductibility of the california franchise tax for petitioner’s second federal taxable_year to understand the crux of the dispute it is necessary to understand some of the history with respect to the california franchise tax california imposes an annual franchise tax on most corporations doing business within the state of california for the privilege of exercising their corporate franchises cal rev tax code sec a west in general the tax computed for the taxable_year is based upon the net_income of the preceding year which is designated the income year id secs a a a west prior to the amendments to the california franchise tax statutes the california franchise tax generally accrued on the first day of the taxable_year in 9_tc_128 affd per curiam 167_f2d_1000 9th cir we held that even though the 8the taxable_year is the year for which the california franchise tax is payable cal rev tax code sec a west california franchise tax was measured by the preceding year’s income accrual basis taxpayers could accrue the tax only during the taxable_year under pre-1972 law withdrawal or dissolution relieved the taxpayer from taxation for the period of the taxable_year during which the corporate franchise was not exercised the tax was essentially a tax on the privilege of doing business in the taxable_year id pincite all events fixing a corporation's liability for the california franchise tax did not occur until the taxable_year in which it exercised its privilege 72_tc_1051 in california amended its franchise tax law so that withdrawal or dissolution would no longer relieve a taxpayer from tax based on the preceding year's income in epoch food serv inc v commissioner supra pincite we found that the effect of this amendment was to change the accrual date for the tax from january of the taxable_year to december of the income year thus after the amendment the event fixing the liability for the california franchise tax is the earning of net_income in the income year rather than the exercising of the corporate franchise in the taxable_year id sec_164 permits a deduction for state taxes during the taxable_year in which paid_or_accrued however sec_461 overrides the normal rules for accruing taxes in certain situations sec_461 provides in the case of a taxpayer whose taxable_income is computed under an accrual_method of accounting to the extent that the time for accruing taxes is earlier than it would be but for any_action of any_taxing_jurisdiction taken after date then under regulations prescribed by the secretary such taxes shall be treated as accruing at the time they would have accrued but for such action by such taxing jurisdiction under the regulations any_action of a taxing jurisdiction that would accelerate the time for accruing a tax is to be disregarded in determining the time for accruing such tax for purposes of the deduction allowed under sec_164 sec_1_461-1 income_tax regs this applies to a taxpayer upon which the tax is imposed at the time of the taxing jurisdiction's action as well as a taxpayer upon which the tax is imposed at any time subsequent to such action id respondent argues that sec_461 governs and that petitioner may not accrue any deduction for california franchise_taxes based on income until petitioner on the other hand argues that respondent’s position fails to take into account the special california statutory rules that applied to a commencing corporation’s first and second income and taxable years under pre-1972 california franchise tax law petitioner contends those rules would have applied to petitioner's first and second taxable years so that under the pre-1972 state law petitioner's liability would have become fixed on date for the dollar_figure franchise tax based on its income thus petitioner argues that the amendments did not accelerate the accrual of its california franchise tax and that sec_461 and the cases interpreting that section with respect to california law are inapplicable see epoch food serv inc v commissioner supra central inv corp v commissioner supra see also hitachi sales corp of am v commissioner tcmemo_1992_504 the general_rule for a taxpayer that commenced business in california before was that the franchise tax for the taxpayer’s first taxable_year was based upon the income received during that year and that the income for the first taxable_year also served as the measure of the franchise tax for the taxpayer’s second taxable_year cal rev tax code sec a west thereafter the tax due for each taxable_year was based on the income earned in the next preceding income year id sec a however a special rule applied where the commencing corporation’s first taxable_year was less than months in every case in which the first taxable_year of a taxpayer constitutes a period of less than months or in which a taxpayer does business for a period of less than months during its first taxable_year said taxpayer shall pay as a prepayment of the tax for its second taxable_year a tax based on the income for the first taxable_year computed under the law and at the rate applicable to the second taxable_year the same to be due and payable at the same times and in the same manner as if that amount were the entire amount of its tax for that year and upon the filing of its tax_return within months and days after the close of the second taxable_year it shall pay a tax for said year at the rate applicable to that year based upon its net_income received during that year allowing a credit for the prepayment but in no event except as provided in section shall the tax for the second taxable_year be less than the amount of the prepayment for that year and said return for its second taxable_year shall also be the basis for the tax of said taxpayer for its third taxable_year if the second taxable_year constitutes a period of months id sec a cal rev tax code sec a was in effect prior to date thus prior to date where a taxpayer’s first taxable_year was a period less than months the income from the short_year was not used as the basis for computing the franchise tax for the second taxable_year rather the income earned in the taxpayer’s second taxable_year was used as a measure of its franchise_taxes for the second taxable_year petitioner argues that under the law as it existed prior to date prior to the amendment its first year ending date constituted both its first income year and its first taxable_year and that its franchise tax_liability based on income would have become fixed on the last day of even if petitioner had dissolved on date similarly petitioner argues that since its first taxable_year was a period less than months its second taxable_year the 9pursuant to the amendment sec a of the cal code applies only to taxpayers who commenced doing business in california prior to date cal rev tax code sec b west taxable_year in issue and income year would also have been the same and thus the franchise tax based on its second year's income would have accrued on date we agree none of our prior opinions dealt with a situation where the income year and the taxable_year would have been the same for purposes of the franchise tax as it applied prior to date however that is the result of applying section a of the california code as it existed prior to the amendment to the facts of this case pursuant to that section the franchise tax for petitioner's first taxable_year ended date would have been computed on income earned during that period and would have been payable to the state for the privilege of exercising the corporate franchise for the same period this franchise tax based on income received during the first year would have been due regardless of whether petitioner exercised its privilege after the close of its first year because petitioner's first taxable_year for franchise tax purposes was for a period of less than months prior to the amendment cal rev tax code sec a would have required petitioner to pay a franchise tax based on its income for the second year for the privilege of exercising the corporate franchise during the second year the franchise tax_liability based on income earned during the second year would not have depended upon the occurrence of an event subsequent to the end of the second yeardollar_figure all events necessary to fix petitioner's liability for franchise tax in the amount of dollar_figure based on income earned during its second year would have occurred at the end of the second year under the law as it existed prior to date it follows that petitioner's liability to the state of california for franchise tax based on income earned during its second year which ended date would have accrued at the end of its second taxable_year regardless of the amendment to the franchise tax we hold that sec_461 does not prevent petitioner from accruing its liability for franchise tax in the amount of dollar_figure respondent argues that even if petitioner's liability for the franchise tax in the amount of dollar_figure is otherwise accruable in petitioner should not be allowed the deduction because it would constitute a change in petitioner's accounting_method to which respondent has not consented we disagree petitioner used the accrual_method of accounting it apparently did not accrue the dollar_figure on its federal_income_tax return because it relied on revrul_79_410 1979_2_cb_213 that ruling relied on sec_461 and the premise that prior 10under cal rev tax code sec a as it applied prior to the second taxable_year would also have been the income year for purposes of computing the franchise tax for petitioner's third taxable_year prior to the amendment the franchise tax for the third taxable_year would not be accruable until date and the franchise tax for each succeeding year would have been accruable in similar fashion to california corporations could not generally have accrued franchise tax based on an income year until the first day of the following taxable_year while the revenue_ruling is based in part on our holdings in 9_tc_128 and 72_tc_1051 those cases did not address the effect of section a of the california code on the accruability of california franchise tax in a corporation's second taxable_year where the first taxable_year was less than monthsdollar_figure the impact of section a on the case before us is a fact determining whether the all_events_test has been met petitioner's initial misconstruction of the facts in reliance on respondent's revenue_ruling should not be viewed as a method_of_accounting other than the accrual_method applying petitioner's method_of_accounting to the correct facts is not a change in accounting_method requiring respondent's approval we hold that petitioner is entitled to accrue and deduct franchise tax in the amount of dollar_figure for purposes of computing its federal_income_tax for the taxable_year ended date decision will be entered under rule 11we note that the facts described in revrul_79_410 1979_2_cb_213 address the impact of california law prior to the amendment where a corporation's first year was other than a short_year emphasis added
